DETAILED ACTION
This Office action is in reply to correspondence filed 7 July 2022 in regard to application no. 16/874,167.  Claims 4, 13 and 20 have been cancelled.  Claims 1-3, 5-12, 14-19 and 21-23 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-12, 14-19 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: in the previous Office action, claims were rejected under 35 U.S.C. § 112(a) for want of written description, under § 101 as being directed to an abstract idea without significantly more, and under § 103 based on various combinations of the references of Taliwal et al., Lambert et al., Ananthanarayanan et al., Li et al. and Badawi et al.  Each of the rejections is addressed in turn.
In regard to § 112(a), the Examiner has considered the applicant’s arguments and finds them persuasive.  Further, the claims themselves, as now amended, sufficiently describe the operation.  
In regard to § 101, though the claims continue to recite abstraction as set forth previously, they are now sufficiently specific and positively claim the artificial-intelligence portion of the process, including the training of multiple, heterogeneous convolutional neural networks and their handoff process to recurrent neural networks, to go beyond generally linking the abstract idea to a particular technological environment, referring to MPEP § 2106.05(e).  As such the claims integrate the abstract idea into a practical application and are therefore not directed to the abstract idea, so the rejection is withdrawn.
In regard to the state of the art just prior to the filing of the claimed invention, and in addition to the prior art previously made of record, Chen et al. (U.S. Patent No. 10,740,891, filed 20 May 2016) discloses a system for analyzing pictures of vehicles. [title] This may include detecting “damage caused to an automobile in an accident”. [Col. 4, line 29] It uses “a set of CNNs 134 based on [a] training set of data in [] changed target image files”, [Col. 5, lines 39-40] It makes use of information about “whether the automobile was considered a total loss as a result of the damage”, [Col. 4, lines 58-59] but does not determine this.
None of these, alone or combined, disclose or suggest every feature of the present invention, including the training of multiple, heterogeneous convolutional neural networks and their handoff process to recurrent neural networks, along with the other limitations of the present claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694